

116 HR 6460 IH: To provide funding for needed child and adult care so that essential workers can report to work during the COVID-19 pandemic.
U.S. House of Representatives
2020-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6460IN THE HOUSE OF REPRESENTATIVESApril 7, 2020Mr. Danny K. Davis of Illinois (for himself, Ms. Sánchez, Mr. Lewis, Mr. Larson of Connecticut, Ms. Sewell of Alabama, Mr. Evans, Mr. Suozzi, Mr. Schneider, Mr. Blumenauer, Mr. Kildee, Mr. Horsford, Ms. Moore, and Mr. Panetta) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide funding for needed child and adult care so that essential workers can report to work during the COVID-19 pandemic.1.Family care for essential workers(a)Increase in funding for Social Services Block Grant Program(1)In generalThe amount specified in subsection (c) of section 2003 of the Social Security Act for purposes of subsections (a) and (b) of such section is deemed to be $2,550,000,000 for fiscal year 2020, of which $850,000,000 shall be obligated by States during calendar year 2020 in accordance with subsection (b) of this section.(2)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $850,000,000 for fiscal year 2020 to carry out this section.(b)Rules governing use of additional funds(1)In generalFunds are used in accordance with this subsection if—(A)the funds are used for—(i)child care services for a child of an essential worker; or(ii)daytime care services or other adult protective services for an individual who—(I)is a dependent, or a member of the household of, an essential worker; and(II)requires the services;(B)the funds are provided to reimburse an essential worker for the cost of obtaining the services (including child care services obtained on or after the date the Secretary of Health and Human Services declared a public health emergency pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus), to a provider of child care services, or to establish a temporary child care facility operated by a State or local government;(C)eligibility for the funds or services, and the amount of funds or services provided, is not conditioned on a means test;(D)the funds are used subject to the limitations in section 2005 of the Social Security Act, except that, for purposes of this subparagraph—(i)paragraphs (3), (5), and (8) of section 2005(a) of such Act shall not apply; and(ii)(I)the limitation in section 2005(a)(7) of such Act shall not apply with respect to any standard which the State involved determines would impede the ability of the State to provide emergency temporary care to a child, dependent, or household member referred to in subparagraph (A) of this paragraph; and(II)if the State determines that such a standard would be so impeding, the State shall report the determination to the Secretary, separately from the annual report to the Secretary by the State;(E)the funds are used to supplement, not supplant, State general revenue funds for child care assistance; and(F)the funds are not used for child care costs that are—(i)covered by funds provided under the Child Care and Development Block Grant Act of 1990 or section 418 of the Social Security Act; or(ii)reimbursable by the Federal Emergency Management Agency.(2)Essential worker definedIn paragraph (1), the term essential worker means—(A)a health sector employee;(B)an emergency response worker;(C)a sanitation worker;(D)a worker at a business which a State or local government official has determined must remain open to serve the public during the emergency referred to in paragraph (1)(B); and(E)any other worker who cannot telework, and whom the State deems to be essential during the emergency referred to in paragraph (1)(B).